William H. Rehnquist: submitted We'll hear argument next in Number oh oh thirteen oh seven, Larry Massanari, As- Acting Commissioner of Social Security versus the Sigmon Coal Company. Mr. Wolfson.
Paul R. Q. Wolfson: Mr. Chief Justice, and may it please the Court. Congress enacted the Coal Act to prevent the collapse of a multi employer, private health care system that had promised health care benefits to retired coal miners. Miners were in danger of losing their benefits as coal operators were selling their operations and dissolving and going out of business and shifting responsibility for their employees to other employers that were in the multi employer health care system. Congress enacted the Coal Act to stop this downward spiral. It wanted to ensure that a retired miner's benefits would be the responsibility of the operator that employed the miner, if possible, or if that operator was defunct, with one of that operator's related persons. Section ninety-seven oh one C two of the Coal Act effectuates this policy. That section sets forth the related persons who may be assigned responsibility for a miner's emp- for an operator's employees. Under a straightforward reading of that statutory language in section ninety-seven oh one C two, the commissioner may assign a miner to the direct successor in interest of a signatory operator.
Sandra Day O'Connor: Well... Mr. Wolfson,
William H. Rehnquist: even the dissenting judge in the court of appeals didn't buy that.
Paul R. Q. Wolfson: Well, i- u- it is true that he did not agree with us, Mr. Chief Justice, that the plain text of the statute did not support our reading, but I have to respectfully disagree with the dissenting judge because it is our position that it does.
Sandra Day O'Connor: Well, d- i- it depends on the meaning you give to the word described...
Speaker: It depends on...
Sandra Day O'Connor: ninety-seven oh one C two.
Paul R. Q. Wolfson: It depends on the meaning that you give to the word to describe.
Sandra Day O'Connor: Well, you have to h- h- o- e- e- decide whether described in somehow includes a reference to as opposed to a description of.
Paul R. Q. Wolfson: Well, th- there are two possible approaches to this question, Justice O'Connor.
Sandra Day O'Connor: Mhm.
Paul R. Q. Wolfson: and that is an established common usage of the meaning describe.
Speaker: and...
John Paul Stevens: can I interrupt you for a second on just on the word described? Does the word described have any meaning other than simply refer to insofar as it refers to any of the signi- in any of the entities described in subparagraphs I two I and three I? Does it do anything other than, in fact, identify each?
Paul R. Q. Wolfson: It i- it refers to well, i- it it points...
Speaker: back to...
John Paul Stevens: give you a definition, for example, of a controlled group.
Paul R. Q. Wolfson: That is right.
Speaker: and and and...
John Paul Stevens: only meaning that can logically be given to the word described in the context of this statute is the one you give to it.
Paul R. Q. Wolfson: Th- That is that is our position, Justice Stevens.
Speaker: You think there's no no difference...
Antonin Scalia: between a provision which says a member of the controlled group of corporations which includes the signatory operation, or a a more detailed description, any other person who is identified as having a partnership interest or joint venture with a signatory operator, et cetera, et cetera.
Paul R. Q. Wolfson: Justice Scalia...
Antonin Scalia: In the prologue.
Speaker: if that...
Antonin Scalia: person is and then it goes one, two three.
Speaker: I want to be very precise here because...
Paul R. Q. Wolfson: it's not necessary to refer to the prologue.
Speaker: context of the Coal Act. But...
Ruth Bader Ginsburg: I understand it, there hasn't been any court that has accepted your reading so that courts, whether the person was writing in dissent or in the majority, have rejected your reading as an impermissible one.
Paul R. Q. Wolfson: Well.
Ruth Bader Ginsburg: that?
Paul R. Q. Wolfson: they they, in the end, agreed with us that er- the, Judge Murnaghan below and the DC Circuit in the RG Johnson case agreed with us in the end that the statute should be...
Speaker: given this meaning because...
Ruth Bader Ginsburg: basis th- what the text says.
Speaker: statute.
Paul R. Q. Wolfson: Now, i- it's it's our position, though, that we disagree with those holdings, and we and it's our position that it is at minimum a permissible reading of the...
Speaker: statute.
Antonin Scalia: statute that's ever been interpreted that way where it, you know, describes certain...
Speaker: Well...
Antonin Scalia: in certain clauses in a later provision says any person described in such and it includes a reference to signatory?
Speaker: Well, of course  dec-
Antonin Scalia: thought there would be something, you know, at least close to this.
Speaker: Well...
Antonin Scalia: closest example you can think of?
Paul R. Q. Wolfson: Well, i- I don't know about describe I do know about include certainly is not in, is not a word that is giv- ordinarily meant to give an exclusionary reading, that is, it is it's not in- include is a is a non exhaustive list.
Speaker: and...
Stephen G. Breyer: like is a a an exa- a canon, for example, that says something like it is permissible for a court to accept an absurdly literal meaning reading of a statute where necessary to avoid an absurd result.
Paul R. Q. Wolfson: Well, the the Court has done that.
Speaker: I mean. Right. The Court has done that. The Court has done that. I think...
Speaker: Heck, we've ignored the statute entirely to...
Paul R. Q. Wolfson: just last term in a case called Cornell Johnson...
Speaker: Cornell Johnson versus United States,
Paul R. Q. Wolfson: the Court was presented with two meanings of the word revoke.
Speaker: the statute and the other one...
Paul R. Q. Wolfson: It is cited in the brief, Your Honor.
Speaker: I'm more likely to think that...
Antonin Scalia: Congress meant what it says, and and I w- why do you assert that it is it is in- unbelievable that Congress would have meant what it said here? It is certainly the case that the that the persons who would have been most affected by the interpretation of this language that you im- you that you propose would have been the very coal mine operators who were lobbying Congress to get this thing passed.
Paul R. Q. Wolfson: Well, several things.
Speaker: Now, i-
Antonin Scalia: it may not be a good policy result.
Paul R. Q. Wolfson: Well, it's not just a a question of not being a good policy result.
Speaker: disappearing and not being available...
David H. Souter: problem, as I understand it, in just the way you feel we should address it in in some of the bills in predecessor sessions of of the Congress in which they specifically did include successors to the signatories.
Paul R. Q. Wolfson: Justice Souter, there's no evidence in the background to the adoption of the Coal Act that Congress ever deliberately left behind...
Speaker: You mean this particular statute in this session of Congress.
Paul R. Q. Wolfson: Congress ever deliberately left behind a provision for...
Speaker: Sure. You're right.
Paul R. Q. Wolfson: there were many co- contentious issues involved in the framing of the Coal Act.
Speaker: the original coal operator had sold their operations.
Antonin Scalia: A very good reason.
Paul R. Q. Wolfson: Well...
Antonin Scalia: And they were the major players in in this.
Speaker: Well, first of all, I mean, it's important to remember...
Antonin Scalia: best they could do.
Paul R. Q. Wolfson: Well, first, it's important to remember that the coal operators were getting very significant relief from the Coal Act, which is to say that the the members of the Bituminous Coal Op- Coal Operators Association who were at that time being forced to shoulder the costs of the retire- of the employer- the retirees of the employers who had already gone out of business, they received a a a great deal of benefit from the Coal Act because tho- because the Coal Act adopted the the approach of going back in time and reaching some of those people who had disappeared, and the problem was that they had disappeared and shifted and disappeared and nobody had been there to to to pick up the the cost.
Antonin Scalia: No.
Speaker: could have intended, and I think it...
Antonin Scalia: is entirely conceivable.
Speaker: You you...
Speaker: You have to be very careful about...
William H. Rehnquist: generalizing what is conceivable for Congress.
Paul R. Q. Wolfson: Mr. Chief Justice, if there had been some indication in the legislative background that this was a contentious issue and that there was attempt to, as the respondents have said, reclaim what was given away in the compromise, then then there might be some substance at that point.
Speaker: Horse...
David H. Souter: Horse trading has got to be explicit.
Paul R. Q. Wolfson: Well, it's n- i- it's not that you have to be explicit.
Speaker: By the odd- oddity...
Ruth Bader Ginsburg: that you're relying on an illogic between the related people and their and their successors count and not the successors of the the operator.
Paul R. Q. Wolfson: That that's not right.
Ruth Bader Ginsburg: But you would tha- not in many cases.
Paul R. Q. Wolfson: I can't I can't state how many because there are sixteen thousand assignments and they are not...
Speaker: organized this way.
Ruth Bader Ginsburg: if this was a minimal likelihood, the other was a much more substantial risk for the coal companies.
Paul R. Q. Wolfson: Justice Ginsburg, I think that to adopt that view, one ha- a- one would have to know for certain that related persons were necessarily not coal compa- not also coal companies.
Ruth Bader Ginsburg: But there's something else.
Speaker: the small group, shouldn't have been included.
Paul R. Q. Wolfson: first, I would not agree that we lose on the plain language of the statute.
William H. Rehnquist: Very well, Mr. Wolfson.
Peter Buscemi: Thank you, Mr. Chief Justice, and may it please the Court.
Antonin Scalia: H- How d- how do we know that?
Speaker: [Inaudible]
Peter Buscemi: ninety-seven eleven G one explicitly says that successors in interest...
Antonin Scalia: Yeah.
Peter Buscemi: to signatory operators are liable for the individual employer...
Speaker: Right.
Peter Buscemi: and for the ninety-two...
Speaker: plan.
Speaker: helps you rather than hurt you.
Peter Buscemi: Well, I well, I readily acknowledge that you can make both arguments, but I think the better argument is that it helps us because it adds to the incongruity that our opponents are trying to argue for here.
Speaker: Combined Fund. We just don't...
John Paul Stevens: because if your opponent is right, everybody would have a motive to sell out right away.
Speaker: Well h-
John Paul Stevens: right away.
Peter Buscemi: Well, precisely, Your Honor.
Speaker: Mr. Buscemi?
Ruth Bader Ginsburg: I don't follow that because isn't it just standard corporate law that if you sell out your assets and then quit business and there are liabilities out there, that your shareholders will be stuck with that liability up to the amount that they gained from the asset sale? Isn't that just standard corporate law?
Peter Buscemi: Well, I suspect, Your Honor, that the argument would be made that that's also not in the statute and that, therefore, you can't import that into the statute.
Ruth Bader Ginsburg: But isn't that why would that State law be displaced? The standard provision for a company that sells its assets and then goes out of business, for there to be shareholder liability.
Peter Buscemi: Well, Your Honor, it may very well not be displaced.
Antonin Scalia: Yeah, if it if it did that, it wouldn't have had to have the last the last clause of of section ninety-seven oh one C two, which says a related person shall also include a successor in interest.
Peter Buscemi: Well, you're absolutely right, Justice Scalia, but that doesn't mean that Congress, therefore, should be penalized for including some more specific provisions.
Speaker: said so in a way.
Ruth Bader Ginsburg: but that meaning would be make the successor equal to the the signatory corporation, and that's not what you're urging, and that's not what Mr. Wolfson suggested the statute means.
Peter Buscemi: Your Honor, as a matter of discretion, the commissioner, in assigning the beneficiaries, could elect which of several possible assigned persons it was going to make the assignment to, and I think that's all the commissioner has done here.
Speaker: This Court said...
Ruth Bader Ginsburg: that's also I don't understand because I'm not sure that the the when when the title one defines successor, it is talking about the person who buys assets.
Peter Buscemi: Well, that may be, and that's what our opponents argue, but that issue is not before the Court right now.
Speaker: which is...
Peter Buscemi: [Inaudible]
Speaker: Well, I think in Holy Trinity they were talking about the spirit of the...
Peter Buscemi: statute, Your Honor.
David H. Souter: Going back to your argument that there, the the other side's position is simply an an immediate inducement to sell, isn't one answer to that that if that's what the the the signatory does, it's going to be the signatory's brother sister corporations or parent corporations that are, in effect, going to m- m- probably going to be penalized, as it were, with liability? And isn't that the reason why the inducement that you refer to does not operate in such an automatic way?
Peter Buscemi: Well, not necessarily, Your Honor.
Speaker: Are there multiple corporations? Are there brother and sister...
David H. Souter: yeah, it would depend on how control is exerted, but presumably in some of these relationships, there would be a sufficient degree of control to exert that would would prevent this untoward result.
Peter Buscemi: We're not saying it would happen in each and every case, Your Honor, but I think certainly you you would see a lot of smaller companies using a transaction like this in the future to f- escape this liability.
Sandra Day O'Connor: Does the act impose potential liability on related persons of successors in interest to signatory operators?
Peter Buscemi: Well, Your Honor, it, again, it doesn't specifically go down that line and I'm not a- aware of any case in which you've taken the the SSA has taken a a successor to a related...
Speaker: person and then...
Sandra Day O'Connor: one of the respondents here? A related person to a successor to a signatory?
Peter Buscemi: Yes.
Sandra Day O'Connor: And there, you can't point to anything in the act that would cover that.
Peter Buscemi: Well, Your Your Honor, I I think that if if Jericol is liable,
Sandra Day O'Connor: Mhm.
Peter Buscemi: then Sigmon would be liable as a related person to Jericol.
William H. Rehnquist: Very well, Mr. Buscemi.
John R. Woodrum: Mr. Chief Justice, and may it please the Court.
Speaker: wanted the commissioner to do.
Sandra Day O'Connor: the strongest policy reason would be for imposing liabilities on successors in interest to related parties but not on successors in interest to signatory operators?
John R. Woodrum: I don't know that there is any policy reason for imposing...
Speaker: them on...
Sandra Day O'Connor: Congress make that choice?
John R. Woodrum: I think Congress made that choice because, as Justice Scalia has has noted, this was a statute that came togethe- came together very quickly under great pressure.
Stephen G. Breyer: So, if it's inadvertent if it's inadvertent, I think we should try, as hard as possible, to get the interpretation they would have wanted.
John R. Woodrum: I don't know,
Speaker: Justice Breyer...
Stephen G. Breyer: could there be?
John R. Woodrum: Well the-
Stephen G. Breyer: It makes no sense.
Speaker: Well, it it the...
Stephen G. Breyer: possible explanation could there be other than a legislative mistake?
John R. Woodrum: The the one possible reason why that is there is that it was never intended to have the broad meaning which the commissioner has given it,
Speaker: which is...
Stephen G. Breyer: why? What what what what th- you said there is no reason that you can think of.
John R. Woodrum: The I don't know why it's there.
Speaker: was there.
Speaker: some legislative history.
Antonin Scalia: If there's no conceivable reason, I'm I'm inclined to say, yeah, maybe you know, maybe it was a...
Speaker: mistake and we should...
Antonin Scalia: we should regard it as a scrivener's error.
John R. Woodrum: I think it came out that way because when you look at the parallelism of the earlier draft of the statute, there had been provisions that were parallel.
Speaker: which is...
Antonin Scalia: make you think that this was intentional, but you...
Speaker: Exactly. That is taken out...
Antonin Scalia: conceive of any reason why somebody would do that intentionally.
John R. Woodrum: To put in Justice Breyer's question was why might there be a reference to successor in interest of a related person...
Antonin Scalia: Yeah.
John R. Woodrum: and not a such a reference to...
Antonin Scalia: Right.
John R. Woodrum: a successor in interest of the direct signatory.
Speaker: there was a...
David H. Souter: never put in?
Speaker: Well, it was...
David H. Souter: bill, it was never...
Speaker: It was not put in. It was the from the earlier draft.
David H. Souter: do any ripping to the text with which they started here.
Speaker: Not this text, that's correct.
David H. Souter: go one step further than Justice Scalia's question and and and ask you this.
John R. Woodrum: No.
Speaker: section and yet leaving it in the other.
David H. Souter: leave it as kind of inec- unexplained inadvertence.
John R. Woodrum: It would be if it's unexplained inadvertence, it would be in leaving in language...
Speaker: that speaks to successor in interest of the related person.
Antonin Scalia: but you don't know which mistake it is,
Speaker: Well, no, I think...
Antonin Scalia: failing to include the the original owners or including the...
Speaker: No. It it would seem clear...
Antonin Scalia: the later language instead of ignoring this language.
Speaker: which language we should ignore.
Antonin Scalia: [Inaudible]
Stephen G. Breyer: That is...
John R. Woodrum: The proble- the problem is that a- and that's why the courts tend to enforce the plain language of the statute as written is because we don't know what happens in those discussions, in those negotiations that lead to the enact-
Antonin Scalia: You're you're you're not saying, are you, that you know for a fact that there was not this this kind of motive, to simply save the liability of the initial coal owners? You you don't know for a fact that that was not why it was eliminated, do you?
John R. Woodrum: There is nothing in the record that speaks to it...
Speaker: one way or the other. But it's plausible...
Stephen G. Breyer: look to this part of the record, but there is legislative history that to me strongly suggests there was no such political deal.
John R. Woodrum: Well, let me explain each of those those two comments.
Stephen G. Breyer: I agree.
Speaker: that they're there is evidence...
Stephen G. Breyer: that what you're saying is completely true, that this was not a deal.
Speaker: I think.
Stephen G. Breyer: What in here indicates otherwise? Isn't that the issue? The issue is not the meaning of the of of whether one, two, and three include assigns.
John R. Woodrum: Justice Breyer, the the title one dictionary act by its terms is to be applied when there is no evidence...
Speaker: That's right. That's exactly...
John R. Woodrum: ample evidence in this statute that Congress specifically considered both questions of successor and successors in interest because those terms are used throughout the statute.
Speaker: But what you're doing right this minute,
Stephen G. Breyer: you see, which is fine, which I'll let you do and I'd like you to do, but note that what you're doing is not addressing, as I think you're quite right, whether you can shoehorn successors into paragraphs one, two, and three, which is pretty tough to do.
Speaker: May I...
Antonin Scalia: I mean, I don't don't blame it on him.
Speaker: May may I  follow up on that...
Speaker: by asking of my role...
Ruth Bader Ginsburg: in saying that the dictionary act the use of the word successor in the dictionary act is not the use of the word if Justice Breyer was right that successor means successor, but I thought successor, in the meaning of the dictionary act, was not the kind of successor that we're dealing with here that is an asset sale, but was the successor corporation when two corporations merge, when one corporation acquires another.
Speaker: successor.
John R. Woodrum: Judge Ginsburg, and that's...
Speaker: W- Why is that?
Stephen G. Breyer: Because what the what it says is, literally, pretend that the word successor appears in the statute that you're reading.
John R. Woodrum: Well.
Stephen G. Breyer: What in there says that I can't read this as applying to an asset sale as well as any other kind of transfer?
John R. Woodrum: Again, the dictionary act is of general background relevance to the Court to provide assistance where Congress hasn't spoken to the issue.
Speaker: May I just cor-
John R. Woodrum: rule.
Speaker: L- L- Let me just...
John R. Woodrum: to not having that term appear in section ninety-seven oh one C two.
John Paul Stevens: May I just clarify one point in response to Ju- your answer to Justice Ginsburg? You do agree, do you not, that even though this sale was an asset sale, that we are dealing with a successor in interest of a signatory here, within the meaning of ninety-seven oh one C?
John R. Woodrum: As the commissioner has defined it, that issue as to whether...
John Paul Stevens: So, the term successor, at least in this statute, includes a purchaser that at an at an asset sale as well as a purchaser of stock.
John R. Woodrum: No, Your Honor, e- it doesn't necessarily include that.
Speaker: commissioner has taken.
John Paul Stevens: conceded that you are success- your client is a suc- c- successor in interest of a s- signatory operator?
John R. Woodrum: As as the commissioner...
Speaker: has, well,
John R. Woodrum: Well, i- the issue is not before the Court.
Speaker: is used.
Speaker: there are statutes that...
Ruth Bader Ginsburg: define successor in interest to include a kind of an asset sale.
John R. Woodrum: Exactly, Judge Ginsburg, and that's why it would be remanded for further determinations, although the Williams Mountain court, the the DC the District of Columbia Circuit several months ago in the case of Williams Mountain did define that term to they didn't give it a specific definition, but they said it's somewhere between a tax code successor and the Black's Law Dictionary common law successor, which does not include asset...
Speaker: purchasers.
Antonin Scalia: you cannot fairly have it both ways.
John R. Woodrum: We would not rely on the dictionary act as having any relevance on remand.
Speaker: left to the dictionary act...
John Paul Stevens: successor liability in a way that you've been nu- unable to explain makes any sense whatsoever, that there's no reason to impose successor liability on the successor of a related person, while not imposing it on a successor of a signatory.
John R. Woodrum: It doesn't, the statute does not impose liability on successors.
John Paul Stevens: Successors of related persons.
John R. Woodrum: No, sir.
Speaker: expand to...
John Paul Stevens: You're suggesting there's a difference between successor in interest and successor.
John R. Woodrum: Yes, I I I believe...
Speaker: there is a difference.
John R. Woodrum: Well, typically if you look at the Black's Law Dictionary or the common law application of successor in interest, it is statutory succession, merger, name change successors, and so forth.
Speaker: the commissioner even had adopted that definition.
John Paul Stevens: assume it only refers to s- s- a limited class.
John R. Woodrum: Well, it it really I don't know the reason for that.
Speaker: There...
John R. Woodrum: other than the the notation this morning by the Solicitor General, there we weren't aware that the commissioner had ever made...
Speaker: an assignment of liability.
Ruth Bader Ginsburg: that statement in in your...
Speaker: brief was inaccurate.
Speaker: [Inaudible]
John Paul Stevens: that merely emphasizes the incongruity of the statute.
John R. Woodrum: I don't think so, with all due respect, because what what happened or or what is a plausible scenario is that we have fifty years of retroactivity in commercial transactions that have occurred in the coal industry.
John Paul Stevens: But if I understand the definition of related persons, it could cover p- people not even in the coal business at all...
Speaker: and their successors in interest.
John R. Woodrum: the thing about that definition is and the reason it has some logic to expanding liability is it does encompass entities that have an economic connection with the employer.
Anthony M. Kennedy: I do I do have one question on on on the basic statutory point, the s- the shoehorning question of whether or not Shackleford is is is described in the statute.
John R. Woodrum: No, it was not.
Anthony M. Kennedy: So, then s- Roman One would not apply.
Speaker: That's correct. There are a ton of others...
Anthony M. Kennedy: Shackleford had been a member of a controlled group of corporations, then it might have been included in the controlled group and then it might have been described.
John R. Woodrum: Which is the problem with the commissioner's linguistic gymnastics in trying to say that the the commissioner's definition in that case would basically mean that there's always a control group because one is always related to himself.
Speaker: case.
Anthony M. Kennedy: been a member of a controlled group, not a group of one, that argument would have been slightly more plausible, it seems to me.
John R. Woodrum: I don't think it would be any more...
Speaker: plausible through the language.
John R. Woodrum: Exactly.
Speaker: And i-, but i-
Anthony M. Kennedy: When I talk about Shackleford, I mean the first Shackleford.
John R. Woodrum: That's correct.
Anthony M. Kennedy: Because if it had been, I think the commissioner would have had a better argument, and it would still have the problem of being related to yourself.
John R. Woodrum: We would still have all the linguistic problems with with...
Speaker: describing...
Anthony M. Kennedy: think all because it is the word there is include...
John R. Woodrum: It's...
Anthony M. Kennedy: in o- one.
John R. Woodrum: Well, it it's not applicable here.
John Paul Stevens: I know you've discounted the significance of the legislative history, ju- the Senator's comment and so forth.
John R. Woodrum: The the jurisprudence of this Court is that the language of the statute controls when it's clear.
John Paul Stevens: Even if it's perfectly clear Congress intended otherwise.
John R. Woodrum: Yes.
Speaker: I guess the answer is that...
Antonin Scalia: the only way it it can be perfectly clear that Congress intended otherwise is for both houses of Congress, not a single committee of one Congress, to have enacted the provision.
Speaker: Exactly.
Antonin Scalia: perfectly clear that both houses intended otherwise.
John Paul Stevens: It would make it perfectly clear to Justice Scalia.
Speaker: It it it it...
John R. Woodrum: it makes it makes for a a rational jurisprudence when one tends to enforce the the language that's actually in the statute.
Speaker: enactment of this act.
John Paul Stevens: makes it so anomalous to impose successor liability on successors of re- related persons who don't have anything to do with the coal industry.
John R. Woodrum: But if but if that question comes to the Court, the Court will have to deal with that question as to whether that is liability that may be enforced and imposed on such distantly related entities for historic transactions under the same criteria that the Court used, for example, in the Eastern Enterprises case.
Antonin Scalia: Of course, these people were distant not only from the transactions in question but also from the negotiations that produced the statute.
John R. Woodrum: Exactly.
Antonin Scalia: And and that may well be the ex- explanation of why they got stuck.
John R. Woodrum: Yes, if they weren't there to represent their interests, then a- and they likely weren't since, I don't think, anybody that is that distance, distantly related would ha- have even been aware that there was a problem in funding benefits.
John Paul Stevens: But, of course, here there's no doubt about the fact that whoever is covered it was intended to be the statute was intended to have retroactive effect.
Speaker: Yes. It is it is retroactive to everyone that is covered.
John R. Woodrum: The final point is that if this language is enforced as written, the benefits are going to be provided to the Shackleford beneficiaries on a pro rata basis by all the operators who are assigned liability, including Jericol, to the extent it o- it otherwise has valid liability for people that it did employ.
Speaker: will receive their benefits for a long...
Sandra Day O'Connor: funding has been adequate thus far.
John R. Woodrum: Yes, Your Honor.
William H. Rehnquist: Thank you, Mr. Woodrum.
Paul R. Q. Wolfson: Mr. Wolfson, you have half a minute remaining.
Speaker: Don't use it all in...
Paul R. Q. Wolfson: Very briefly.
Speaker: Thank you, Mr. Wolfson.
William H. Rehnquist: The case is submitted.
The Marshal: The honorable court is now adjourned until Tuesday the thirteenth of November at ten o'clock.